OSBORNE, Judge.
This is a Workmen’s Compensation proceeding wherein the Board denied recovery to the claimant who claimed to be suffering from miner’s pneumoconiosis. Claimant appealed to the Perry Circuit Court which reversed the Board. We reverse the judgment of that court.
The issue before the Board was whether or not claimant was suffering from pneumoconiosis. In all, seven doctors testified, three for the claimant and four for the appellants. There was a direct conflict in their testimony. We have held many times that the claimant must carry the burden of persuasion in these proceedings. And, where the Board has found against the party having the burden, the test is whether the evidence for the claimant was so persuasive as to require a finding in his favor. See Porter v. Goad, Ky., 404 S.W.2d 795. Where medical testimony is concerned, and that testimony is conflicting, the question of who to believe is one exclusively for the Board. Dave Hall v. Island Creek Coal Company, Ky., 474 S.W.2d 890, decided November 19, 1971.
Judgment reversed.
All concur.